OPINION OF THE COURT
Per Curiam.
Donald Candelora has submitted an affidavit dated June 8, 1994, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Candelora was admitted to the practice of law by the Appellate Division of the Supreme Court in the Second Judicial Department, on October 31, 1984.
*342In an unpublished decision and order on motion dated May 16, 1994, this Court conditionally granted the Grievance Committee’s motion to suspend the respondent unless he appeared before the Grievance Committee within 10 days after service upon him of that decision and order on motion, along with his bank records. Within the period set aside for the respondent’s compliance, he expressed his intent to resign from the Bar in the State of New York, pursuant to 22 NYCRR 691.9.
In his affidavit of resignation, Mr. Candelora acknowledges his awareness that he is the subject of an investigation into allegations of professional misconduct which would definitely be prosecuted in a disciplinary proceeding against him to be recommended by the Grievance Committee. The allegations involve the respondent’s misappropriation of escrow funds.
Mr. Candelora acknowledges that he would be unable to defend himself against the charges of professional misconduct predicated upon the misconduct in question.
Mr. Candelora concedes that his resignation was submitted subject to any application which may be made by the Grievance Committee for the Tenth Judicial District to compel him to make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). Mr. Candelora acknowledges the continuing jurisdiction of this Court to make such an order.
Mr. Candelora avers that his resignation is freely and voluntarily tendered, that he has not been subjected to coercion or duress by anyone, and that he is fully aware of the implications of submitting his resignation, including the fact that he will be barred from seeking reinstatement as an attorney for a minimum of seven years.
Inasmuch as the proffered resignation conforms with the Court’s rules, the resignation of Donald Candelora as an attorney and counselor-at-law is accepted and directed to be filed. Accordingly, Donald Candelora is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately, subject to any future applications by the Grievance Committee for the Tenth Judicial District to compel him to make restitution to any client and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a).
Mangano, P. J., Thompson, Bracken, Sullivan and CoPERTINO, JJ., concur.
Ordered that the resignation of Donald Candelora is accepted and directed to be filed; and it is further,
*343Ordered that pursuant to Judiciary Law § 90, effective immediately, Donald Candelera is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Donald Candelera shall comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Donald Candelera is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.